                                              Case 5:20-cv-01136-R Document 1-8 Filed 11/10/20 Page 1 of 1
                                                                                                        CIVIL COVER SHEET
This JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided by local rules of court.
This form, approved by the judicial conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON
THE REVERSE OF THE FORM)

I.       (a) PLAINTIFFS                                                                                                DEFENDANTS
                (1) AMY GUSTAFSON                                                                                             (1)        ALLSTATE VEHICLE AND PROPERTY INSURANCE
                                                                                                                                         COMPANY
(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF                                                                      COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT
                         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED


(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                                                               ATTORNEYS (IF KNOWN)

                 Zachary K. Housel, OBA 32802                                                                                           RONALD L. WALKER, OBA #9295
                 MANSELL ENGEL & COLE                                                                                                   JERRY D. NOBLIN, JR., OBA #20296
                 204 N. Robinson Ave, 21st Floor                                                                                        TOMLINSON ꞏ MCKINSTRY P.C.
                 Oklahoma City, OK 73102                                                                                                Two Leadership Square, Suite 450
                 Telephone: (405) 232-4100                                                                                              211 North Robinson Ave.
                                                                                                                                        Oklahoma City, Oklahoma 73102
                 Facsimile: (405) 232-4140
                                                                                                                                        Telephone: 405/606.3350
                 zhousel@meclaw.net                                                                                                     Facsimile: 877/917.1559
                 Attorney for Plaintiff                                                                                                 Attorneys for Defendant
     II. BASIS OF JURISDICTION                            (PLACE AN X IN ONE BOX ONLY)                        III. CITIZENSHIP OF PRINCIPAL PARTIES                                                          (PLACE AN x IN ONE BOX
                                                                                                                        (For Diversity Cases Only)                                       FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)

        1 U.S. Government                                 3 Federal Question                                                                       PTF DEF                                                                          PTF DEF
                                                                                                            Citizen of This State                     _1  1                   Incorporated or Principal Place                           4  4
           Plaintiff                                            (U.S. Government Not a Party)
                                                                                                                                                                                of Business In This State
                                                                                                            Citizen of Another State                         2        2       Incorporated and Principal Place                              5 _5
        2 U.S. Government                           _4         Diversity                                                                                                       of Business In Another State
           Defendant                                            (Indicate Citizenship of                    Citizen or Subject of a                          3        3       Foreign Nation                                                6        6
                                                                Parties in Item III)                         Foreign Country

IV. NATURE OF SUIT (PLACE AN x IN ONE BOX ONLY)
                 CONTRACT                                                          TORTS                                         FORFEITURE/PENALTY                             BANKRUPTCY                          OTHER STATUTES
     × 110      Insurance                            PERSONAL INJURY                           PERSONAL INJURY                       610    Agriculture                      422    Appeal                     400   State Reapportionment
      120      Marine                             310     Airplane                       362    Personal Injury-Med               620    Other Food & Drug                        28 USC 158                 410   Antitrust
                                                   315     Airplane Product                       Malpractice                                                                423    Withdrawal
      130      Miller Act                                                                                                           625    Drug Related Seizure                                                430   Banks and Banking
                                                            Liability                       365    Personal Injury -                         of Property 21 USC                       28 USC 157
      140      Negotiable Instrument
                                                                                                  Product Liability                                                                                             450   Commerce/ICC Rates/etc.
                                                    320     Assault, Libel &                                                         630    Liquor Laws                      PROPERTY RIGHTS
      150      Recovery of Overpayment &                   Slander                        368  Asbestos Personal                                                                                               460   Deportation
                Enforcement of Judgment
                                                   330     Federal Employers'                    Injury Product Liability           640    R.R. & Truck                     820    Copyrights                 470   Racketeer Influenced and
        151    Medicare Act                                Liability                        PERSONAL PROPERTY                       650    Airline Regs                     830    Patent                            Corrupt Organizations
        152    Recovery of Defaulted              340     Marine                         370    Other Fraud                       660    Occupational                     840    Trademark                  810   Selective Service
                Student Loans (Excl.
                                                   345     Marine Product                 371    Truth In Lending                          Safety/Health
                                                                                                                                                                              SOCIAL SECURITY                    850   Securities/Commodities/
                Veterans)                                                                                                            690    Other
                                                            Liability                      380    Other Personal
                                                                                                                                                                          
                                                                                                                                                                                                                        Exchange
        153    Recovery of Overpayment of
                                                   350     Motor Vehicle                          Property Damage                           LABOR
                                                                                                                                                                               861    HIA (1395ff)
                                                                                                                                                                                                                 875   Customer Challenge
                Veteran's Benefits
                                                                                                                                                                             862    Black Lung (923)                  12 USC 3410
                                                  355     Motor Vehicle Product           385    Property Damage
                                                                                                                                     710    Fair Labor Standards
         160    Stockholders' Suits
                                                            Liability                              Product Liability                                                          863    DIWC/DIWW                  891   Agricultural Acts
                                                                                                                                             Act
        190    Other Contract
                                                
                                                                                                                                                                                      (405(g))
                                                                                                                                                                                                                 892   Economic Stabilization Act
     
                                                    360     Other Personal Injury                                                    720    Labor/Mgmt. Relations
                                                                                                                                                                              864    SSID Title XVI
         195    Contract Product Liability                                                  PRISONER PETITIONS                                                                                                   893   Environmental Matters
                                                       CIVIL RIGHTS                                                                  730    Labor/Mgmt. Reporting
                                                                                                                                                                              865    RSI (405(g))
               REAL PROPERTY                                                               510    Motions to Vacate                         & Disclosure Act                                                    894   Energy Allocation Act
                                                   441     Voting                                                                                                        FEDERAL TAX SUITS
        210    Land Condemnation                                                                  Sentence                          740    Railway Labor Act                                                   895   Freedom of Information Act
                                                   442     Employment                  
        220    Foreclosure
                                                                                            530    Habeas Corpus                     790    Other Labor Litigation           870    Taxes (U.S.                900   Appeal of Fee
                                                   443     Housing/                       535    Death Penalty                                                                      Plaintiff or
        230    Rent Lease & Ejectment                      Accommodations                                                           791    Empl. Ret. Inc.
                                                                                                                                                                                      Defendant
                                                                                                                                                                                                                        Determination Under Equal
                                                                                          540    Mandamus & Other                          Security Act                                                               Access to Justice
         240    Torts to Land                      444     Welfare                                                                                                           871    IRS - Third Party          950   Constitutionality of State
                                                                                          550    Civil Rights
         245    Tort Product Liability             440     Other Civil Rights                                                                                                        26 USC 7609                       Statutes
                                                                                          555    Prison Condition
         290    As Other Real Property                                                                                                                                                                           890   Other Statutory Actions



V. ORIGIN                    (PLACE AN x IN ONE BOX ONLY)                                                                                                                                                          Appeal to District
                                                                                                                                                Transferred from                                          7        Judge from
         1 Original                      _   2 Removed from                  3 Remanded from                4 Reinstated or                   5 another district                     6 Multidistrict               Magistrate
           Proceeding                         State Court                        Appellate Court                  Reopened                       (specify)                              Litigation                 Judgment

VI. CAUSE OF ACTION                          (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.
                                             DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
 28 U.S.C. § 1332; Plaintiff alleges damages arising out of an insurance claim.

VII. REQUESTED IN                                            CHECK IF THIS IS A CLASS ACTION                                        DEMAND $                                            Check YES only if demanded in complaint:
    COMPLAINT:                                                 UNDER F.R.C.P 23                                              In Excess of $75,000                                                    JURY DEMAND:                   xYES        NO

VIII. RELATED CASE(S)                               (See instructions):
      IF ANY                                                                                                JUDGE ___________________________ DOCKET NUMBER

DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
November 10, 2020                                                           s/ RONALD L. WALKER                                                                                                                                                          
